DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Argument(s)

This action is in response to the application filed on December 03, 2021
Claims 1,2,6,,7,10,16,17 and 20-22 are under examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/03/2021 has been entered.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1,2,6,,7,10,16,17 and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jung  et al. (USP: 2018/0288685) in view of  Kalhan et al.  (USP: 9,992,782). 

As per Claim 1 Jung teaches a method of a base station in a wireless communication system, the method comprising: 
allocating at least one resource for the first type discovery messages based on the discovery resource request message including information indicating a number of first type  discovery messages to be transmitted by the UE in a discovery period (Paragraph 0008-0010, 0213, 0237, 0258 a band of PSSCH resource allocation represented by the number of resource blocks a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period) and information of a frequency on which the UE  transmits the first type  discovery messages (Paragraph 0014 Transmitting the D2D discovery message using the selected D2D discovery resource pool may comprise selecting, the first parameter may be determined based on a range class of the D2D discovery resource pool), wherein the number of the first type discovery messages is related to a quantity of the resources required for transmitting the first type discovery messages (Paragraph 0010, 0018 a range class for each of a plurality of D2D discovery resource pools, selecting a D2D discovery resource pool having a range class longer than the range class of the D2D discovery message if determination that a D2D discovery resource pool having the same range class as a range class of a D2D discovery message is absent among the plurality of D2D discovery resource pools and transmitting the D2D discovery message using the selected D2D discovery resource pool); and transmitting, to the UE,  first information indicating at least one resource for the first type discovery messages  wherein the first information is transmitted using a radio resource control (RRC) connection reconfiguration(Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool), and wherein the first type discovery messages comprise non-public safety (PS) discovery messages or PS discovery messages (Paragraph 0260, 00263-0268 a pool of resources limited to non-public safety UEs equivalent to direct discovery regarding public safety purposes or non-public safety purposes or public safety UEs (PS UEs). The type of the terminal may include a public safety terminal (PS UEs) and/or non-public safety terminal (non-PS UEs). That is, the network may transmit, using the first index, information on whether each resource pool is used for the public safety UEs (PS UEs) and/or non-public safety UEs (non-PS UEs).).
However Jung does not explicitly disclose receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages 
Kalhan discloses receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages (Col. 13 line 15-30; Col. 6 line 37-50  At transmission 720, the first base station provides the updated resource pool information (the communication resources information (CRI)) to the first UE device by dedicated signaling or by broadcasting the information in SIB19. The base stations communicate over the backhaul  using X2 messaging. For the examples, the first UE device also sends a request message to its serving base station (the first base station) wherein the request identifies the serving cell of the second UE device. Accordingly, the first UE device sends a request to the first base station...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages as taught by Kalhan for reliability, to ensure that the base stations broadcast the D2D communication resource information within their respective cells and the D2D UE devices resume D2D communication using those D2D resources.... (See Kalhan Col. 10 line 34-40 ).

(Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. )..
3-5. (Canceled)
As per Claim 6 Jung teaches a method of a user equipment (UE) in a wireless communication system, the method comprising: 
a discovery resource request message for requesting resources for first type  discovery messages (Paragraph 0008-0010, 0213 a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period); a number(Paragraph 0014 Transmitting the D2D discovery message using the selected D2D discovery resource pool may comprise selecting, the first parameter may be determined based on a range class of the D2D discovery resource pool); and wherein the at least one resource for the first type discovery messages is allocated by the base station based on the discovery resource request message including information indicating a number of the first type discovery messages to be transmitted by the UE in a discovery period and information of a frequency on which the UE transmits the first type discovery messages, 
wherein the first information  is transmitted using a radio resource control (RRC) connection reconfiguration (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool), and wherein the first type discovery messages comprise non-public safety (PS) discovery messages or PS discovery messages (Paragraph 0260, 00263-0268 a pool of resources limited to non-public safety UEs equivalent to direct discovery regarding public safety purposes or non-public safety purposes or public safety UEs (PS UEs). The type of the terminal may include a public safety terminal (PS UEs) and/or non-public safety terminal (non-PS UEs). That is, the network may transmit, using the first index, information on whether each resource pool is used for the public safety UEs (PS UEs) and/or non-public safety UEs (non-PS UEs).).
However Jung does not explicitly disclose receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages 
Kalhan discloses receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages (Col. 13 line 15-30; Col. 6 line 37-50  At transmission 720, the first base station provides the updated resource pool information (the communication resources information (CRI)) to the first UE device by dedicated signaling or by broadcasting the information in SIB19. The base stations communicate over the backhaul  using X2 messaging. For the examples, the first UE device also sends a request message to its serving base station (the first base station) wherein the request identifies the serving cell of the second UE device. Accordingly, the first UE device sends a request to the first base station...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages as taught by Kalhan for reliability, to ensure that the base stations broadcast the D2D communication resource information within their respective cells and the D2D UE devices resume D2D communication using those D2D resources.... (See Kalhan Col. 10 line 34-40 ).

(Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. ).
8-9. (Canceled)
As per Claim 10 Jung - Kalhan teaches the method of claim 6, further comprising: transmitting the first type discovery messages using the first information (Paragraph 0010, 0014 In an aspect, a method for transmitting a device-to-device (D2D) discovery message using a user equipment (UE) in a wireless communication system is provided).
 11-15. (Canceled)
As per Claim 16 Jung teaches a base station in a wireless communication system, the base station comprising:  
a transceiver (Paragraph 0038 a base transceiver system (BTS), an access point, etc. ); and 

receive, via the transceiver from a user equipment (UE), a discovery resource request message for requesting resources for first type discovery messages, allocate at least one resource for the first type discovery messages based on the discovery resource request message including(Paragraph 0008-0010, 0213, 0237, 0258 a band of PSSCH resource allocation represented by the number of resource blocks a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period),
information indicating a number of first type discovery messages to be transmitted by the UE in a discovery period (Paragraph 0008-0010, 0213 a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period)  and information of a frequency on which the UE transmits the first type discovery messages(Paragraph 0014 Transmitting the D2D discovery message using the selected D2D discovery resource pool may comprise selecting, the first parameter may be determined based on a range class of the D2D discovery resource pool), wherein the number of the first type discovery messages is related to a quantity of the resources required for transmitting the first type discovery messages(Paragraph 0010, 0018 a range class for each of a plurality of D2D discovery resource pools, selecting a D2D discovery resource pool having a range class longer than the range class of the D2D discovery message if determination that a D2D discovery resource pool having the same range class as a range class of a D2D discovery message is absent among the plurality of D2D discovery resource pools and transmitting the D2D discovery message using the selected D2D discovery resource pool);, and
 transmit, via the transceiver to the UE, first information indicating at least one resource for the first type  discovery messages wherein  the first information is transmitted through using a radio resource control (RRC) connection reconfiguration(Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool), and wherein the first type discovery messages comprise non-public safety (PS) discovery messages or PS discovery messages (Paragraph 0260, 00263-0268 a pool of resources limited to non-public safety UEs equivalent to direct discovery regarding public safety purposes or non-public safety purposes or public safety UEs (PS UEs). The type of the terminal may include a public safety terminal (PS UEs) and/or non-public safety terminal (non-PS UEs). That is, the network may transmit, using the first index, information on whether each resource pool is used for the public safety UEs (PS UEs) and/or non-public safety UEs (non-PS UEs).).
However Jung does not explicitly disclose receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages 
Kalhan discloses receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages (Col. 13 line 15-30; Col. 6 line 37-50  At transmission 720, the first base station provides the updated resource pool information (the communication resources information (CRI)) to the first UE device by dedicated signaling or by broadcasting the information in SIB19. The base stations communicate over the backhaul  using X2 messaging. For the examples, the first UE device also sends a request message to its serving base station (the first base station) wherein the request identifies the serving cell of the second UE device. Accordingly, the first UE device sends a request to the first base station...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages as taught by Kalhan for reliability, to ensure that the base stations broadcast the D2D communication resource information within their respective cells and the D2D UE devices resume D2D communication using those D2D resources.... (See Kalhan Col. 10 line 34-40 ).

(Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool).
18-19. (Canceled)
As per Claim 20 Jung teaches a user equipment (UE) in a wireless communication system,the UE comprising:
 a transceiver (Paragraph 0018 The UE comprises a radio frequency (RF) unit configured to transmit and receive a radio signal and a processor coupled to the RF unit ); and 
at least one processor configured to:
 transmit,  via the transceiver to a base station, a discovery resource request message first type discovery messages number (Paragraph 0008-0010, 0014, 0213 a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period. Transmitting the D2D discovery message using the selected D2D discovery resource pool may comprise selecting, the first parameter may be determined based on a range class of the D2D discovery resource pool), and receive, via transceiver from the base station, first information indicating at least one resource for the first type discovery messages(Paragraph 0010, 0018 a range class for each of a plurality of D2D discovery resource pools, selecting a D2D discovery resource pool having a range class longer than the range class of the D2D discovery message if determination that a D2D discovery resource pool having the same range class as a range class of a D2D discovery message is absent among the plurality of D2D discovery resource pools and transmitting the D2D discovery message using the selected D2D discovery resource pool), wherein the at least one resource for the first type discovery messages is allocated by the base station based on the discovery resource request message including information indicating a number of the first type discovery messages to be transmitted by the UE in a discovery period (Paragraph 0008-0010, 0213, 0237, 0258 a band of PSSCH resource allocation represented by the number of resource blocks a D2D discovery message transmission method performed by a terminal in a wireless communication system, a D2D resource pool to transmit a message related to the D2D operation The terminal may announce discovery information through a resource optionally selected during each discovery period) and information of a frequency on which the (Paragraph 0041 0216-0220 the RRC layer exchanges an RRC message between the UE and the BS. The network sends an RRC connection establishment message as a response to the RRC connection request For example, the network provides information identifying the usage of the resource pool described above in the form of an index, and the terminal determines from the index whether or not each resource pool support a public safety UE and/or a non-safety UE), the discovery range allowed for each resource pool), and wherein the first type discovery messages comprise non- public safety (PS) discovery messages or PS discovery messages (Paragraph 0260, 00263-0268 a pool of resources limited to non-public safety UEs equivalent to direct discovery regarding public safety purposes or non-public safety purposes or public safety UEs (PS UEs). The type of the terminal may include a public safety terminal (PS UEs) and/or non-public safety terminal (non-PS UEs). That is, the network may transmit, using the first index, information on whether each resource pool is used for the public safety UEs (PS UEs) and/or non-public safety UEs (non-PS UEs).).
However Jung does not explicitly disclose receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages 
Kalhan discloses receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages (Col. 13 line 15-30; Col. 6 line 37-50  At transmission 720, the first base station provides the updated resource pool information (the communication resources information (CRI)) to the first UE device by dedicated signaling or by broadcasting the information in SIB19. The base stations communicate over the backhaul  using X2 messaging. For the examples, the first UE device also sends a request message to its serving base station (the first base station) wherein the request identifies the serving cell of the second UE device. Accordingly, the first UE device sends a request to the first base station...).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify  to include receiving, from a user equipment (UE), a discovery resource request message  for requesting resources for first type discovery messages as taught by Kalhan for reliability, to ensure that the base stations broadcast the D2D communication resource information within their respective cells and the D2D UE devices resume D2D communication using those D2D resources.... (See Kalhan Col. 10 line 34-40 ).

As per Claim 21 Jung - Kalhan teaches the UE of claim 20, wherein the at least one resource for the first type discovery messages is allocated to the UE, based on whether an indicator is included in the discovery resource request message, and wherein the first type discovery messages are PS discovery messages, and the indicator indicates (Paragraph 0223, 0226 the index may indicate whether the resource pool is used only for the public safety terminal, only for the non -public safety terminal, or for both the public safety terminal and the non -public safety terminal.  index indicating that a resource pool may be used for D2D discovery is N, the index with N values may be set for more than one resource pool. ).
As per Claim 22 Jung - Kalhan teaches the UE of claim 20, wherein the at least one processor is further configured to: transmit via transceiver the first type discovery messages  using the first information (Paragraph 0010, 0014 In an aspect, a method for transmitting a device-to-device (D2D) discovery message using a user equipment (UE) in a wireless communication system is provided).

23-25. (Canceled)
Response to Argument(s)

Applicant’s arguments with respect to amended claims have been considered but are moot because of a new grounds of rejection.

Examiner’s Note
Examiner is open for discussion if the applicant’s representative need further 
clarifications.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See form 892).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to /SYED S ALI/ whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SYED ALI/Primary Examiner, Art Unit 2468